Citation Nr: 1115151	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from August 1981 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for tinnitus.  In May 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development, to include scheduling a VA examination for the Veteran.  As he underwent a VA examination in December 2010, the Board is satisfied there has been substantial compliance with the remand directives set out in November 2010.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes.

2. The competent and probative evidence of record preponderates against a finding that the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The Veteran has not cited any treatment records that need be obtained.  In December 2010, the Veteran underwent a VA examination and opinion, and the Board finds that the VA examination was adequate and included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board conclude that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he sustained bilateral hearing loss and tinnitus in service.  He claims that in service his hearing started to go bad and that his tinnitus started while working onboard a ship and being exposed to noise from a deck crawler which chipped off paint and from having to walk through the machine shop to go to the mess decks two or three times a day.  He claims his hearing loss and tinnitus worsened when he had to undergo repeated PSI testing - which tested the ability of his ears to equalize air pressure.  He claims that while in service he was in school to be a sonar technician on submarines, but was unable to complete the training because he was unable to pass the air pressure (PSI) testing required for submarine duty.  He claims that the testing was to see if his ears could adjust with up to 50 pounds of air pressure.  He also contends that after he underwent the PSI testing, a Navy doctor checked him out and reportedly told him that he had scars on his ear drum resulting from the air pressure testing.

Service treatment records (STRs) show that the Veteran had normal hearing at the time of his entrance into service.  In September 1981 he was found physically qualified for submarine training, pending pressure testing.  On May 7, 1982, he complained of negative Valsalva in both ears, which was due to congestion.  He was prescribed Sudafed and was to have a clean PSI.  On May 13, 1982, it was noted that he failed the PSI testing two days prior and was to continue with Sudafed and not have additional PSI testing for five days.  On May 27, 1982, objective examination showed that both tympanic membranes were retracted, and the assessment was chronic Eustachian tube dysfunction versus acute.  On May 28, 1982, he had a negative Valsalva in both ears, with failure to pass the PSI test four times.  Objective examination showed that the tympanic membranes were intact and clear, with some scarring noted on the right tympanic membrane.  The impression was chronic right Eustachian tube insufficiency.  It was also noted that he had sustained a series of repeated severe squeezes of the right ear during PSI testing, and that further testing and/or submarine or diving duty was not recommended.  A determination was made that he was not physically qualified for submarine duty by reason of chronic Eustachian tube dysfunction and inability to equalize PSI.

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability (38 C.F.R. § 3.385) during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The record reflects that despite the Veteran's contentions, there has been no showing of competent medical evidence of any current hearing loss disability in either the right or left ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  Thus, there is no competent evidence to show that the Veteran has a current bilateral hearing loss disability, pursuant to VA standards, at the present time or at any time since the claim was filed.

With regard to tinnitus, inasmuch as the diagnosis of tinnitus is essentially based on subjective accounts, and because the Veteran has reported he has such disability, it may be conceded that he has tinnitus.  However, this alone is not sufficient to establish service connection for the disability.  The Veteran must still show that tinnitus was incurred or aggravated in service or is etiologically related to active military service.  In that regard, the Board notes that the available STRs show no report or finding of tinnitus; however, a lack of evidence showing the Veteran exhibited tinnitus during service is not fatal to his claim.  The critical question is whether he has tinnitus which may be causally related to service.  In that regard, the Board notes that on VA examination in December 2010, the examiner noted that "true tinnitus, both persistent and recurrent, was not identified" on the examination.  The examiner opined that it was less likely than not that tinnitus was secondary to acoustic trauma or pressure trauma or any other kind of trauma related to the auditory system.  The Board notes that there is no competent evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's tinnitus had an onset in or is related to active duty service.

Full consideration has been given to the Veteran's own assertions that he has bilateral hearing loss which is related to service and that his tinnitus is related to active service; and he is competent to report his hearing has decreased since service and is also competent to report he has experienced tinnitus since service.  However, the Veteran is a layperson, and as such he has no competence to render a medical opinion on diagnosis or etiology of a condition.  Espiritu v. Derwinski, supra.  While lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the Board finds no basis for concluding that a lay person would be capable of discerning what disorder(s) his hearing loss or tinnitus represented, in the absence of specialized training, which the Veteran in this case has not established.  Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, supra.

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, and the competent medical evidence is against a finding that his tinnitus may be related to service, service connection cannot be granted for either of those claimed disabilities.  The preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


